February 22, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549-4720 Re: American Century Variable Portfolios, Inc. (the "Registrant") 1933 Act File No. 33-14567, Post-Effective Amendment No. 49 1940 Act File No. 811-5188, Amendment No. 49 Ladies and Gentlemen: Pursuant to Section 101(a) of Regulation S-T and Rule 485(a) under the Securities Act of 1933, the Registrant hereby submits for filing the following 1933 Act Post-Effective Amendment No. 49 and 1940 Act Amendment No. 49 to the Registrant’s Registration Statement on Form N-1A. As we have discussed with Ms. Allison White, there has been a change of trustee of a trust that is presumed to control American Century Companies, Inc. ("ACC"), the parent corporation of the funds' advisors. As a result of this change, we have added a section to each prospectus entitled "Recent Events Affecting Investment Advisory Agreement" and updated disclosure in the SAI describing the ownership of ACC (see "Service Providers" section). This amendment supersedes the Registrant's Post-Effective Amendment No. 48, filed pursuant to Rule 485(a) on February 11, 2010, for the purpose of adding a summary section to the funds' prospectuses to incorporate new Form N-1A requirements. This Post-Effective Amendment No. 49 is substantially similar to Post-Effective Amendment No. 48 other than the items noted above. If there are any questions or comments regarding this filing, please contact the undersigned at (816) 340-3224. Sincerely, /s/ Christine J.
